O’NIELL, J.
Counsel for appellees have called our attention to the fact that the matter in dispute is not within our jurisdiction, *205and have suggested that- the appeal should be either dismissed or transferred to the Court of Appeal.
The appeal is from a judgment rejecting plaintiffs demand and dismissing his suit for a reduction of a tax assessment on a lot of iron pipe assessed at $111,750. The demand is for a reduction of the assessment to 1$65,880. The amount of money in contest, therefore, is the sum of all taxes assessed upon the alleged excess valuation of $45,-870, the taxes on which would have to exceed 43.6 mills to make the amount in contest exceed $2,000. It is conceded that the sum of all taxes levied upon plaintiff’s property is not near as much as 43 mills. The amount of money in contest, therefore, is less than $2,000. The case does not present a question of constitutionality or legality of a tax, but merely the question whether the valuation of the property assessed should be reduced. This court has not jurisdiction in such cases when the amount of taxes of which plaintiff seeks to avoid payment does not exceed $2,000. Const, art. 85.
It is ordered that this case be transferred to the Court of Appeal, First Circuit; the costs of the present appeal to be paid by appellant. All other costs are to depend upon the final judgment.